--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 25, 2021 has been entered. 

	On 10/25/2021, applicant requested suspension of action for 3 months. The request was granted on 11/09/2021 and expired on 01/25/2022. On 02/02/2022, applicant requested suspension of action for additional 3 months. The request was granted on 02/25/2022 and expired on May 3, 2022. The applicant requested continuance of prosecution in a telephone interview on May 9, 2022. See PTO-413. 
Priority
This application is a 371 of PCT/EP2015/074810 filed on 10/27/2015, claiming foreign priority in European Patent Office application 14290339.2 filed on 11/07/2014.
Claim Status
In claim amendment submitted on 10/25/2021, claims 1, 3, 5-8, 11-15, and 17-20 were pending, claims 2, 4, 9, 10, and 16 were cancelled, claims 19 and 20 were newly added, and claims 1, 3, 5-8, 11-15, 17, and 18 were amended. 
In the supplemental claim amendment dated 05/20/2022, claims 1, 3, 5-8, 11-15, and 17-24 are pending, claims 21-24 were newly added, claims 1 and 20 were amended, and claims 2, 4, 9, 10, and 16 were cancelled. Claims 1, 3, 5-8, 11-15, and 17-24 are examined. 
Maintained and New Claim Rejection -35 USC § 112
Necessitated by Amendment 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):	
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 11-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Rejections 
Claim 1 was amended to replace “2 weeks at a temperature of 50°C” with “at least 1 week at a temperature of 40°C”. Newly added claims 21-23 recite conditions “at least 2 weeks at the temperature of 40°C”, “at least 1 week at a temperature of 50°C”, and “at least 2 weeks at the temperature of 50°C”. Page 2 lines 27-30 recites “a period of 2 weeks at a temperature of 50°C” and this is the only place in the specification where storage conditions are mentioned. The applicant is requested to point to the page and line number(s) were storage conditions of claims 1 and 21-23 are supported.   
New claim 24 requires a viscosity of at least about 150 centipois. The application as filed provides support for a range of up to 3000 centipois and a range of from about 150 to 3000 centipios. The claimed range of “at least about 150 centipois” encompasses viscosities greater than 3000 centipois, which is not supported in the application as filed.  
In the remarks submitted on 10/25/2021 and 5/20/2022 the applicant did not state where these limitations have support in the application as originally filed.   
Claims 3, 5-8, 11-15, 17, 19, and 20 are rejected as comprising new matter because the claims depend from claim 1 and contain new matter limitations of claim 1. 
Maintained Rejections
Claim 18 was amended to require the composition of claim 1, wherein the composition excludes solvents in the aqueous dispersing medium. This limitation is new matter because it is not supported in the application as originally filed. In the remarks dated February 6, 2020, the applicant cited page 4 lines 14-15 for support: “The hydrophobic phase may also include suitable solvents, although, in a preferred aspect of the present invention, no solvents are employed.”. This sentence does not provide sufficient support for a limitation that requires excluding solvents from the aqueous dispersing medium. The cited sentence and the rest of the application as filed provides support for excluding solvents from the hydrophobic phase and the core of the capsule. The specification as filed does not describe embodiments where solvent is present or absent from the aqueous dispersing phase.
	In the remarks submitted on 10/25/2021, the applicant stated that claim 18 has been amended and reference is made to page 4 lines 14-15 of the application as filed. 
	The rejection is maintained because the scope of claim 18 in the present claims is identical to the scope of claim 18 in claims submitted on 02/06/2020. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 11-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21-23, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In the present case, it is not clear if creaming, settling, precipitation and coagulation are required claimed elements or exemplary embodiments of phase separation. If applicant intended for these to be required it is recommended to replace “such as” with “comprising” or another alternative term that makes it clear that the recited elements are required. If the specific types of phase separation are not required, then it is recommended to delete them. 
Claims 3, 5-8, 11-15, 17-20, and 24 are indefinite because the claims depend from indefinite claims and indefinite limitations.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 recites a viscosity of at least about 150 centipois. The claim does not further limit claim 1 because claim 1 requires the viscosity to range up to 3000 centipois. A range of at least 150 centipois extends outside the range of up to 3000 centipois. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained and New Claim Rejections -35 USC §103
as Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, 11-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2011/0071064 Al) and Dihora (US 2011/0268778 Al).
The claims encompass an encapsulated perfume composition.
The teachings of Lei are related to products for washing and cleaning surfaces that comprise micro-encapsulated benefit agents including polyurea microcapsules (Abstract). Lei teaches preparation of polyurea capsules of encapsulated fragrance in example 4. The resulting composition is described as a slurry (paragraphs 0127 and 0128). Example 17 describes methods of making slurry compositions comprising dispersants and capsule slurries of example 4. Viscosities of the slurries were measured with number 3 spindle at 30 rpm at 23°C using Brookfield rheometer. The viscosities were 986 cp and 17 cp (paragraphs 0155-0157).
Lei does not teach hydroxyethyl cellulose dispersing aid.
The teachings of Dihora are related to compositions comprising encapsulated benefit agents (Abstract), such as perfumes (paragraphs 0008 and 0056). The compositions comprise suspending agents at a concentration effective for suspending water-insoluble materials, such concentrations range from about 0.1 to 10 % (paragraph 0176). Suspending agents include hydroxyethyl cellulose, carboxymethyl cellulose, and polyvinyl alcohol, among others (paragraph 0177).
The teachings of Lei and Dihora are related to microparticles suspended in water comprising a suspending agent and encapsulated perfume, and it would have been obvious to have combined them because they are in the same field of endeavor.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formulated a stable slurry by combining Lei’s capsules from example 4 with the suspending agent carboxymethyl cellulose in a concentration of 0.1 to 5%, with a reasonable expectation of success because Lei teaches formulating a slurry with carboxymethyl cellulose as a suspending agent in a concentration of 0.1 to 5% (paragraphs 0031 and 0032). One of skill would have been motivated to use a suspending agent because the purpose of Lei is to form a stable slurry composition and teaches that suspending agents are useful for forming a stable slurry composition. It would have been further obvious to have modified Lei by replacing carboxymethyl cellulose with hydroxyethyl cellulose, with a reasonable expectation of success in obtaining a microcapsule suspension because it was known from Dihora that carboxymethyl cellulose and hydroxyethyl cellulose are equally suitable as suspending agents in aqueous suspensions of microcapsules. Replacing carboxymethyl cellulose with its equivalent supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The claimed concentration range of hydroxyethyl cellulose is obvious because it overlaps with the prior art concentration range.
Regarding viscosity limitations in claims 1, 15, and 24, Lei describes slurries in Example 17 encompassing encapsulated perfume comprising core-shell capsules each having a core containing perfume and a shell containing polyurea resin, wherein the core-shell capsules are dispersed in an aqueous dispersing medium. The slurries are described as having viscosities 17 cp and 986 cp, when viscosities were measured as described in example 17. The method of obtaining viscosity measurements described in Example 17 and the method described in claims 1 and 24 are not identical. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formulated composition in example 4 as a flowable slurry of capsules, with a reasonable expectation of success because Lei teaches that a slurry of capsules has to be flowable in order to be usable and describes 17 cp and 986 cp as suitable viscosities. It would have been obvious to one of ordinary skill in the art to look to example 17 for a viscosity that Lei considered suitable to provide a flowable slurry.
The claimed viscosity ranges are obvious because the applicant has not shown that the claimed viscosity ranges are critical. The claimed ranges at least overlap with the viscosities described by Lei. A person of ordinary skill in the art would have concluded that prior art slurries have a viscosity of up to 3000 centipois and from 150 to 3000 centipois when measured as described in claim 1, and at least about 150 centipois when measured as described by claim 24.
Claim 1 describes the suspension of the polyurea capsules as showing no sign of phase separation, such as creaming, settling, precipitation or coagulation when stored for a period of at least one week at a temperature of 40 °C, upon visual inspection. Claim 21 describes the suspension of the polyurea capsules of claim 1 and further defines the time period as being at least 2 weeks. Claim 22 describes the suspension of claim 1 and further defines the temperature as 50°C. Claim 23 describes the suspension of claim 1 and further defines the time period as at least two weeks and the temperature as 50°C. Lei does not describe the effect of storage conditions of at least 1 week and at least 2 weeks at a temperature of 40°C and 50°C on capsule slurries.
However, since the prior art slurries are structurally identical to the claimed slurries, it would have been obvious to a person of ordinary skill in the art to conclude that the prior art slurries would have had the same properties as presently claimed slurries when placed under identical conditions, including being stable when stored for at least 1 week at 40°C, for at least 2 weeks at 40°C, for at least 1 week at 50°C, and for at least 2 weeks at a temperature of 50 °C. The applicant has not presented any evidence that the stable slurries of the prior art would not have had the same properties as claimed compositions. Lei teaches that the purpose of the dispersant is to stabilize the capsule dispersion (paragraph 0027), and therefore it would have been obvious to conclude that Lei’s modified capsule slurry comprising hydroxyethyl cellulose is a stable slurry.
Regarding claim 5, it would have been obvious to have formed the capsules to have a volumetric average particle size from 0.1 to 500 micron, with a reasonable expectation of success because Lei teaches such particle size range as suitable (paragraph 0052). The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 6, the total weight of the capsules in example 4 is calculated by adding all the materials that form the capsule, namely the fragrance and monomers required for forming polyurea shell. Example 4 requires 120 g of fragrance, 9.8g of isocyanate monomer, and 10.8g of HMDA monomer. The total weight of capsules would have been 140.6g, where the total weight of the shell would have been 20.6g. The weight % of the capsule shells would have been obtained by diving 20.6g by 140.6g and multiplying by 100 to obtain 14.65%. The claimed range of wt. % of capsule shells based on the total weight of capsules is obvious because it encompass 14.65 wt. %.
Regarding claim 7, wt. % of perfume in the capsules is 85.35 wt. % based on the total weight of the capsules. The concentration is obtained by subtracting 14.65 from 100.
The claimed concentration range is obvious because it encompasses 85.35. Lei does not state water solubility of fragrances used in example 4. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed capsules in Lei by utilizing fragrances having a water solubility of less than 350 ppm, with a reasonable expectation of success because Lei teaches embodiments of capsules comprising greater than 60 wt. % of fragrances having a water solubility of less than 350 ppm (paragraph 0060). The claimed water solubility range is obvious because it encompasses less than 350 ppm.
Regarding claim 8, capsules produced in example 4 do not contain encapsulated solvent. Furthermore, it would have been obvious to have formed capsules without encapsulated solvent because Lei taught embodiments with and without encapsulated solvent (paragraph 0067).
Regarding claims 11-14, it would have been obvious to have utilized the encapsulated fragrance composition of Lei in a consumer product such as an antiperspirant or a deodorant, with a reasonable expectation of success Lei teaches that encapsulated fragrances are useful for use in deodorants and antiperspirants (paragraphs 0033-0035).
Regarding claim 17, modified composition in example 4 contains hydroxyethyl cellulose as the sole dispersing aid.
Regarding claim 18, capsules in example 4 were prepared as an aqueous slurry. It is apparent from the method of making that aqueous dispersing medium excludes solvents. Furthermore, Lei does not teach adding solvents to the aqueous dispersing medium.
	Regarding claims 19 and 20, it would have been further obvious to have added an additional dispersing aid to the modified composition of Lei, with a reasonable expectation of success because Lei teaches that one or more dispersants may be used in the composition (paragraph 0031) and exemplifies a composition in example 17 which comprises two dispersants. Combining prior art elements according to known methods to obtain predictable results supports obviousness.  
Examiner’s Response to Applicant’s Arguments
In the remarks dated 10/25/2021, applicant traversed the obviousness rejections.
Applicant’s arguments were fully considered but are not persuasive for reasons of record. Obviousness rejections over Lei and Dihora were affirmed by the Board and applicant’s arguments continue to be unpersuasive.  

On May 20, 2022, applicant filed a supplemental amendment and a declaration with additional data. Applicant’s arguments previously presented are not found persuasive for reasons of record. Applicant’s arguments relevant to the additional data are addressed below. 
The declaration shows viscosity and visual observations for 5 compositions each having a different thickener in a concentration of 0.4 wt. %. Three of the compositions had a viscosity that is less than 3000 centipois, and two compositions had a viscosity greater than 10,000 centipois. Visual observation of the 5 compositions showed that only the composition comprising hydroxyethyl cellulose did not result in phase separation. The visual observation was done after storage for 1 week at 40°C. The declaration stated that compositions were formed according to example 4/table 8 of the patent application. 
The newly presented data was fully considered, but it is not sufficient to obviate the grounds of rejection for the following reasons. 
It is unknown if the asserted unexpected property of the composition comprising hydroxyethyl cellulose would have occurred over the entire breadth of the claimed composition. According to Table 8, Natrosol (hydroxyethyl cellulose) is present in a concentration of 0.4 wt. %, which is encompassed by the claimed 0.05-1.0 wt. % range. However, the concentration of polyurea capsules is unknown, whereas claim 1 does not require any specific concentration of the capsules. Example 4 does not report concentration of capsules in the dispersions and it is unknown if the concentration of capsules was the same in all of the slurries or if it varied. The applicant has not shown with data that dispersant concentration and capsule concentration do not affect the properties of the slurry. The declaration refers to example 4, however example 4 does not state the amounts of all of the components. Therefore, it is unknown if the claimed composition is commensurate in scope with the tested composition comprising 0.4 wt. % hydroxyethyl cellulose. Furthermore, phase separation was tested after 1 week at 40°C storage. Claim 1 is not commensurate in scope because it recites at least 1 week at 40°C. Similarly, newly added claims 21-23 recite storage conditions that are broader than the conditions under which the tested samples were stored. The applicant has not shown with data that the asserted unexpected properties would have occurred over all claimed test conditions. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”.
The applicant has not presented evidence that the claimed parameters are critical. Claim 1 requires hydroxyethyl cellulose in a concentrations from 0.05 wt. % to 1.0 wt. %. A single concentration point of 0.4 wt. % is not enough to show that any alleged unexpected results would occur for other compositions falling within the scope of the claims. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
When considering whether proffered evidence is commensurate in scope with the claimed invention, {Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition. See, e.g,, In re Chupp. 816 F,2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. Id
	The applicant has not compared their results to the closest prior art. In this case, Lei teaches examples of aqueous dispersions of polyurea capsules with fragrance including the dispersants Morwet D-425 and Mowiol 3-83 (paragraphs 0155-0157). Viscosities of said dispersions were measured at 17 centipois and 986 cenitpois, which fall in the claimed range of viscosities. Applicant has not shown how their results compare to the compositions disclosed in Lei. Per MPEP 716.02 “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)”. 
The viscosity and visual observation data are not sufficient to obviate the rejections because each of the five different dispersions contains a different dispersant and it is unknown why applicant considers observed phase separation and viscosities unexpected. The five different dispersants are structurally different from each other and it is not clear why one of ordinary skill in the art would have expected them to have the same viscosity when measured at the same concentration. Compositions comprising National 465 or Ultragel 300 exhibited viscosities greater than 10,000. These dispersants are not taught by Lei. Lei requires compositions having a low viscosity, such as 17 and 986 centipois, and provides a list of suitable dispersants. Based on this teaching, it would have been obvious to expect the listed dispersants to provide a low viscosity composition when included in required concentration. The rejection is based on replacing one of those dispersants with its known equivalent, hydroxyethyl cellulose. National 465 and Ultragel 300 were not taught by Lei as suitable for use and it is not clear how providing viscosity measurements of these two dispersants establishes that applicant discovered an unexpected result. The data does not support a finding that using hydroxyethyl cellulose as a dispersant and obtaining a composition having a viscosity of less than 3000 centipois was unexpected.        
MPEP 716.02 states “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims”.
Applicant’s data is not sufficient to rebut the obviousness rejection.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617